[Cite as State v. Wilson, 2019-Ohio-338.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :      CASE NO. CA2018-03-022

                                                  :             OPINION
     - vs -                                                      2/4/2019
                                                  :

 ZACKARY WILSON,                                  :

        Appellant.                                :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 17CR32666


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, OH 45036, for appellee

Thomas G. Eagle Co., L.P.A., Thomas G. Eagle, 3400 N. State Route 741, Lebanon, OH
45036, for appellant



        M. POWELL, J.

        {¶ 1} Defendant-appellant, Zachary Wilson, appeals his conviction and sentence in

the Warren County Court of Common Pleas for murder and improperly discharging a firearm

into a habitation.

        {¶ 2} In December 2016, appellant lived in a trailer with his girlfriend, Emily Turner

("Turner"). Toward the end of the month, appellant allowed Allison Moore ("Moore") and
                                                                    Warren CA2018-03-022

her cousin, Jeremy Foxx ("Foxx"), to stay in the trailer with them. Appellant and Moore had

dated in the past. Moore had introduced appellant to Foxx in November 2016. Turner had

never met Moore or Foxx. Appellant owned a Micro Draco pistol-grip AK-47 and a black

Taurus 9mm handgun. The 9mm handgun held 12 rounds in the magazine and one in the

chamber, totaling 13 rounds. Turner also owned an identical black Taurus 9mm handgun.

        {¶ 3} From December 23, 2016, to December 25, 2016, appellant, Moore, and Foxx

used methamphetamine daily and rarely slept. The interaction between the three was often

testy and marked by bickering, arguing, paranoia, and high tension. During these three

days, appellant kept pacing around and taking out his firearms and cleaning them.

Eventually, the trio's drug use became a point of contention between appellant and Turner.

Appellant told Turner he would get Foxx and Moore out of the trailer.

        {¶ 4} On Christmas Day 2016, Turner left for work at 2:30 p.m. Shortly after,

appellant, Moore, and Foxx left the trailer in appellant's black extended-cab pick-up truck.

Appellant claimed that Foxx forced him and Moore into the truck. Appellant further claimed

that Foxx put the AK-47 and appellant's 9mm handgun into a bag that accompanied them

in the truck. During the course of the afternoon and evening, the trio went to several places,

stopping at convenience stores to purchase items, at friends' homes to purchase drugs,

and at a McDonald's. Sometimes all three would exit the truck; at other times, only appellant

or Foxx would exit the truck. Sometimes appellant drove the truck; at other times Foxx

drove it. Throughout the stops, some of which were depicted on store surveillance video

recordings, there was no indication that appellant and Moore were held by Foxx against

their will.

        {¶ 5} During the evening, the trio stopped at the home of Preston Cole ("Cole"), a

family friend of Foxx. Foxx went inside the home and talked to Cole for 20 minutes or so.

Appellant and Moore stayed in the truck. Cole did not observe any firearm on Foxx. As

                                             -2-
                                                                    Warren CA2018-03-022

Foxx was leaving the house, Cole followed him, approached the truck, and briefly talked to

appellant who was in the passenger seat. Appellant showed Cole his AK-47. Moore, who

was in the backseat, showed him a 9mm handgun. The trio then left Cole's house.

       {¶ 6} Eventually, the trio went to the home of Brian Raby ("Raby") to buy

methamphetamine. They gave Raby $50 to purchase the drug, drove to a McDonald's to

buy food, then drove back to Raby's house to pick up the methamphetamine. Foxx was

driving the truck at that time. While on their way back to Raby's, appellant claimed that Foxx

reached down into the driver's door pocket to retrieve the 9mm handgun. Appellant pinned

Foxx against the driver's door with his left arm, grabbed his AK-47, and shot Foxx several

times. One of the rounds fired by appellant entered the nearby home of Tammy Calhoun,

traveled through a front room, and lodged into a back wall. Foxx was fatally wounded. At

Moore's suggestion, appellant pushed Foxx out of the trunk onto the road. Appellant then

turned around to look for the 9mm handgun. Unable to locate the handgun, appellant fled

the scene with Moore. The handgun was later recovered by the police at the scene. It was

fully loaded and had not been fired.

       {¶ 7} Appellant and Moore subsequently attempted to clean up the blood in the

truck. They then put a ladder rack on the back of the truck and painted a silver stripe around

the truck in an effort to disguise it. Appellant threw away his cellphone and fled to his

grandfather's house in Kentucky.

       {¶ 8} Upon hearing Foxx was dead, Cole called the police and advised them of

what he knew. He further provided them with a photograph Foxx had sent him days earlier.

The photograph showed appellant and Foxx standing together in the bed of appellant's

truck. The truck's license plate was clearly visible. Appellant's mother eventually convinced

appellant and Moore to return to Ohio. She picked them up in Kentucky and drove them to

the Warren County Sheriff's Office where appellant was arrested. Appellant was then

                                             -3-
                                                                     Warren CA2018-03-022

interviewed by the lead detective and another officer. Appellant admitted shooting and

killing Foxx but claimed he acted in self-defense.

       {¶ 9} In January 2017, appellant was indicted with one count of murder, two counts

of felony murder, two counts of felonious assault, one count of improperly discharging a

firearm at or into a habitation, and one count of tampering with evidence. With the exception

of the evidence tampering count, all other counts contained two firearm specifications. A

four-day jury trial was held in January 2018. Calhoun, Cole, the lead detective, and a

master evidence technician deputy sheriff testified on behalf of the state. Appellant's

mother, Moore, and Turner testified on behalf of appellant.

       {¶ 10} Raby had been subpoenaed to testify on behalf of appellant but did not appear

before the close of the case. After some substantial delay and unsuccessful efforts in trying

to locate Raby, the trial court proceeded with the trial. Following the parties' closing

arguments, Raby finally appeared. Outside the presence of the jury, the trial court allowed

a proffer of his testimony which described Foxx as acting a little bit erratic and strange,

Moore as acting a little weird, and appellant as acting normal when the trio came to Raby's

house. The state did not cross-examine. The trial court then reopened the case to allow

the jury to view Raby's demeanor while testifying. After Raby testified that Foxx was acting

very strangely, was very hyperactive, and moving around a lot, the state was allowed to

cross-examine him. Following Raby's testimony, the trial court gave its jury instructions.

       {¶ 11} On January 31, 2018, the jury found appellant guilty on all charged counts

and firearm specifications. A sentencing hearing was held in March 2018. Upon merging

several counts and firearm specifications, the trial court sentenced appellant to 20 years to

life in prison for murder and improperly discharging a firearm into a habitation.

       {¶ 12} Appellant now appeals, raising three assignments of error.

       {¶ 13} Assignment of Error No. 1:

                                             -4-
                                                                       Warren CA2018-03-022

       {¶ 14} THE TRIAL COURT ERRED IN INSTRUCTING THE JURY THAT

"DEFENDANT CLAIMS" THE BASIS FOR A LESSER INCLUDED OFFENSE.

       {¶ 15} Appellant requested jury instructions on self-defense and voluntary

manslaughter. Consequently, the trial court instructed the jury on voluntary manslaughter

as follows: "The Defendant claims that at the time of the offense, he acted knowingly while

under the influence of a sudden passion or in a sudden fit of rage, either of which was

brought on by serious provocation occasioned by Jeremy Foxx that was reasonably

sufficient to incite the Defendant into using deadly force." (Emphasis added.) Appellant

unsuccessfully objected to the trial court prefacing the instruction in such a manner. On

appeal, appellant argues that the jury instruction prejudicially identifies him as the party who

requested the instruction.

       {¶ 16} Jury instructions "must be given when they are correct, pertinent, and timely

presented." State v. Joy, 74 Ohio St. 3d 178, 181 (1995). We review a trial court's jury

instructions for an abuse of discretion. State v. Davis, 12th Dist. Madison No. CA2015-05-

015, 2016-Ohio-1166, ¶ 28. An appellate court may not reverse a conviction in a criminal

case based upon jury instructions unless "it is clear that the jury instructions constituted

prejudicial error." Id.

       {¶ 17} It is error for a trial court to identify to the jury which party requests a certain

instruction. State v. Stanton, 15 Ohio St. 2d 215 (1968), paragraph one of the syllabus. A

trial court's "statement that such an instruction is given at the request of a party is likely to

indicate to the jury that it is not as much an instruction of the court as are other parts of the

court's charge." Id. at 216. "'When a special instruction is given at the request of a party,

it is not given as an instruction of such party but as an instruction of the court itself and

becomes the law of the case.'" Id., quoting Rosenberry v. Chumney, 171 Ohio St. 48, 51

(1960).

                                               -5-
                                                                       Warren CA2018-03-022

       {¶ 18} We find that the trial court's voluntary manslaughter jury instruction did not

offend the rule adopted in Stanton. Notwithstanding appellant's assertion to the contrary,

the jury instruction does not identify appellant as the party who requested the instruction,

nor does it indicate in any respect that the instruction was requested by appellant. Rather,

it merely indicates that the instruction was justified by appellant's contention he acted "under

the influence of a sudden passion or in a sudden fit of rage." A trial court must fully and

completely give jury instructions which are relevant and necessary for the jury to weigh the

evidence and discharge its duty as the fact-finder. State v. Comen, 50 Ohio St. 3d 206

(1990), paragraph two of the syllabus.

       {¶ 19} We further note that the trial court's voluntary manslaughter jury instruction is

identical to the one contained in the Ohio Jury Instructions. See Ohio Jury Instructions, CR

Section 503.02(6)(B) (Rev. Feb. 24, 2007). The language used by the trial court was

therefore in accordance with the Ohio Jury Instructions.

       {¶ 20} Appellant's first assignment of error is overruled.

       {¶ 21} Assignment of Error No. 2:

       {¶ 22} THE TRIAL COURT ERRED IN CONVICTING AND SENTENCING

APPELLANT AFTER NUMEROUS BUT CUMULATIVE ERRORS.

       {¶ 23} Appellant argues that cumulative errors by the trial court implicated his right

to a fair trial, entitling him to a reversal of his convictions. Specifically, appellant asserts

that the trial court erred in allowing (1) Calhoun to testify as to how the stray bullet entering

her home affected her and her family, (2) Cole to testify he was feeling bad in hindsight for

not doing more to prevent Foxx from leaving his house knowing there were firearms in

appellant's truck, (3) a deputy sheriff to testify that a significant wound on Foxx's left index

finger "could be a defensive wound," (4) other witnesses to testify about "general opinions

and conclusions without limiting those to any degree of certainty, as normally would be

                                               -6-
                                                                     Warren CA2018-03-022

required," (5) the lead detective to testify as to whether appellant was truthful and made

sense during his interview, and (6) the state to argue during closing arguments that

appellant requested a voluntary manslaughter jury instruction because he did not have faith

in his self-defense argument.

        {¶ 24} We note with disapproval appellant's shotgun approach of raising several,

unrelated issues under the guise of cumulative errors in one assignment of error, instead

of properly raising specific issues in separate assignments of error. See Loc.R. 11(B)(3).

        {¶ 25} Under the doctrine of cumulative errors, a reviewing court "will reverse a

conviction when the cumulative effect of errors deprives a defendant of a fair trial even

though each of the instances of trial-court error does not individually constitute cause for

reversal." State v. Kirkland, 140 Ohio St. 3d 73, 2014-Ohio-1966, ¶ 140. Harmless or

nonprejudicial errors cannot become prejudicial by sheer weight of numbers alone. See

State v. Hill, 75 Ohio St. 3d 195, 212 (1996). In addition, "[i]t is not enough simply to intone

the phrase 'cumulative error.'" State v. Bethel, 110 Ohio St. 3d 416, 2006-Ohio-4853, ¶ 197.

Without analysis or explanation as to why or how the errors have had a prejudicial effect,

an assignment of error claiming cumulative errors has no substance. Id.; State v. Sapp,

105 Ohio St. 3d 104, 2004-Ohio-7008, ¶ 103.

        {¶ 26} We note that appellant did not object to any of the foregoing testimony.

Consequently, he has waived all but plain error. State v. Jalowiec, 91 Ohio St. 3d 220, 226

(2001). Plain error does not exist unless the error is obvious and, but for the error, the

outcome of the trial would clearly have been different. State v. Waddell, 75 Ohio St. 3d 163,

166 (1996); State v. Liming, 12th Dist. Clermont Nos. CA2018-05-028 and CA2018-05-029,

2019-Ohio-82, ¶ 35.     Notice of plain error must be taken with utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice. Liming at

¶ 35.

                                              -7-
                                                                      Warren CA2018-03-022

       {¶ 27} We decline to address the alleged improper admission of unspecified "general

opinions and conclusions" from several witnesses. Other than a reference to several pages

in the transcript of the jury trial, including a reference to "etc.," appellant does not specify

what the opinions or conclusions were and how they denied him a fair trial. It is not the duty

of an appellate court to search the record for evidence to support an appellant's argument

as to any alleged error. State v. Howard, 12th Dist. Warren No. CA83-07-048, 2002-Ohio-

3983, ¶ 22. "An appellate court is not a performing bear, required to dance to each and

every tune played on an appeal." State v. Watson, 126 Ohio App. 3d 316, 321 (12th

Dist.1998). See also Waters v. Boney, 5th Dist. Stark No. 2008-CA-00127, 2009-Ohio-574.

       {¶ 28} Upon thoroughly reviewing the record, we find no plain error in allowing

Calhoun and Cole to testify as set forth above. Given the ample evidence of appellant's

guilt, we cannot say that but for the error, the outcome of the trial would clearly have been

different. Moreover, defense counsel's failure to object to Calhoun's testimony may well

have been reasonable trial strategy. See State v. Boeddeker, 12th Dist. Clermont No.

CA2009-05-029, 2010-Ohio-106, ¶ 18.           Had defense counsel objected to Calhoun's

testimony, it may have negatively impacted the jury's opinion of appellant. Id. at ¶ 19.

       {¶ 29} We likewise find no plain error in allowing the deputy sheriff to testify about

the wound on Foxx's left index finger. At the time of her testimony, the deputy was

describing photographs taken at the crime scene, including that of Foxx's left hand. Based

upon her training and experience in shooting reconstruction, the deputy testified that the

wound "could be a defensive wound," as she had seen similar defensive wounds many

times. While defense counsel did not object to that testimony, he did challenge it on cross

and recross-examination during which the deputy conceded the wound could have been

caused while Foxx was holding the 9mm handgun. Consequently, we cannot say that but

for the error, the outcome of the trial would clearly have been different.

                                              -8-
                                                                       Warren CA2018-03-022

       {¶ 30} "A police officer's opinion that an accused is being untruthful is inadmissible."

State v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-2, ¶ 122. We find no plain error in allowing

the lead detective's testimony regarding whether appellant was truthful during his interview

and whether his statements made sense. During his interview, appellant claimed that Foxx

forced him and Moore into appellant's truck against their will and put appellant's AK-47 and

9mm handgun into a bag that accompanied them while they stopped at various places,

including convenience stores. Based upon surveillance videos from the convenience stores

and Cole's statements to the police, the prosecutor asked the detective whether the

foregoing evidence supported appellant's statements he was forced to go with Foxx who

had control of the firearms. The detective replied, "No, it doesn't." Upon being asked

whether appellant was "being truthful at that time," the detective replied, "I don't believe so."

Contrary to appellant's assertion, the detective's testimony did not relate to appellant's

truthfulness. Rather, the detective simply testified that appellant's statements were not

consistent with the evidence the detective discovered and utilized in his investigation. See

State v. Mitchell, 7th Dist. Columbiana No. 05 CO 63, 2008-Ohio-1525, ¶ 27.

       {¶ 31} During his interview, appellant further claimed he was able to prevent Foxx

from firing the 9mm handgun by simply leaning and pushing against Foxx, without grabbing

the handgun or controlling Foxx's left arm. At trial, the prosecutor asked the lead detective,

"Does that make sense to you?" The detective replied, "It doesn't." He then clarified his

reply by stating, "I would assume that one round would at least or two would have gotten

off in that type of situation." As stated above, the recovered 9mm handgun was fully loaded

and had not been fired. Contrary to appellant's assertion, the detective's testimony did not

relate to appellant's truthfulness. Rather, the detective simply testified that appellant's

statements were not consistent with the evidence the detective discovered in his

investigation. See Mitchell.

                                               -9-
                                                                     Warren CA2018-03-022

       {¶ 32} Finally, appellant challenges the prosecutor's assertion during closing

arguments that appellant, not the state, requested a voluntary manslaughter jury instruction

because he did not have faith in his self-defense argument. Appellant asserts that such

comments prejudicially attributed the jury instruction to him.

       {¶ 33} The prosecutor's comments were made during the rebuttal portion of the

state's closing argument. In response to defense counsel's argument that the evidence

clearly established self-defense, the prosecutor first listed that which does not excuse

someone from killing another, such as paranoia from drug use. The prosecutor then listed

the charges against appellant before stating, "No one talked about voluntary manslaughter.

No one talked about aggravated assault. We're not asking you to consider that." The

prosecutor continued by describing the voluntary manslaughter instruction the trial court

was going to give the jury, and then argued,

              There has been zero evidence in this case that [appellant] was
              provoked by [Foxx] into a fit of a rage. * * * There's nothing in
              this case about that. What this is is a request by the Defense to
              say if you don't believe self-defense, well at least consider other
              charges. In fact, those two defenses are contradictory to each
              other[.] * * * Remember again that words alone are insufficient
              to provoke deadly force. Intoxication is not a defense.
              Disregard these things. Reject these things. They want you to
              excuse the murder of Jeremy Foxx. Do not do it.

       {¶ 34} "In presenting its argument the [s]tate may go beyond the scope of a

defendant's closing argument." State v. Chinn, 2d Dist. Montgomery No. 11835, 1991 Ohio

App. LEXIS 6497, *16 (Dec. 27, 1991). Thus, because the voluntary manslaughter jury

instruction was to be given by the trial court, the prosecutor was not required to wait until

defense counsel mentioned it, which he did not, before discussing it. Id. Contrary to

appellant's assertion, the prosecutor did not specifically attribute the voluntary

manslaughter jury instruction to appellant. Reviewing the challenged statement in context

plainly shows that the prosecutor did not use the word "request" to refer to the voluntary
                                             - 10 -
                                                                      Warren CA2018-03-022

manslaughter instruction.    Rather, the prosecutor used the word "request" to refer to

defense counsel's argument that in the event the jury did not believe appellant acted in self-

defense, then the offense appellant committed was voluntary manslaughter.                  The

prosecutor then suggested to the jury all the reasons for why defense counsel's argument

should be rejected. The prosecutor did not suggest or imply that appellant did not have

faith in his self-defense argument. We therefore find no plain error.

       {¶ 35} Under this assignment of error, appellant further lists the "curious handling of

the missing and then not-missing witness," the "mass repeated confusions over the jury

instructions," defense counsel's "inadequate trial preparation," and the fact that "[j]ury

instructions were clearly not reviewed in advance and were worse than unclear." Appellant

suggests that these could be errors but does not set forth specific arguments regarding

these matters or how the alleged errors have had a prejudicial effect. Rather, he summarily

asserts that "separately harmless errors may violate a defendant's right to a fair trial when

the errors are considered together," that "cumulative error asserting ineffective assistance

of counsel exists when * * * the cumulative effect of counsel's conduct meets the Strickland

standard," and that "these cumulative problems implicate [a]ppellant's right to a fair trial."

       {¶ 36} As stated above, "[i]t is not enough simply to intone the phrase 'cumulative

error.'" Bethel, 2006-Ohio-4853 at ¶ 197. Without analysis or explanation as to why or how

the errors have had a prejudicial effect, an assignment of error claiming cumulative errors

has no substance. Id.; Sapp, 2004-Ohio-7008 at ¶ 103. Furthermore, it is not the duty of

an appellate court to search the record for evidence to support an appellant's argument as

to any alleged error. Howard, 2002-Ohio-3983 at ¶ 22.

       {¶ 37} Because appellant has not demonstrated multiple errors, let alone cumulative

errors, we find that the doctrine of cumulative error is inapplicable and provides no basis for

reversal. Appellant's second assignment of error is overruled.

                                             - 11 -
                                                                      Warren CA2018-03-022

       {¶ 38} Assignment of Error No. 3:

       {¶ 39} THE    TRIAL     COURT      ERRED       IN   CONVICTING       APPELLANT       OF

IMPROPERLY DISCHARGING A FIREARM INTO AN OCCUPIED STRUCTURE.

       {¶ 40} Appellant presents two issues for review under this assignment of error.

Appellant first argues that his conviction for improperly discharging a firearm into a

habitation is not supported by sufficient evidence and is against the manifest weight of the

evidence. Appellant further argues that the trial court erred in failing to merge his conviction

for improperly discharging a firearm into a habitation with his murder conviction at

sentencing because the offenses were allied offenses of similar import.

       {¶ 41} Appellant was indicted for improperly discharging a firearm at or into a

habitation in violation of R.C. 2923.161(A)(1), which provides that "[n]o person, without

privilege to do so, shall knowingly [d]ischarge a firearm at or into an occupied structure that

is a permanent or temporary habitation of any individual." The jury found appellant guilty

as charged. However, both the conviction entry and the sentencing judgment entry contain

a clerical mistake in that both entries state that appellant was found guilty of improperly

discharging a firearm into a habitation in violation of R.C. 2923.161(A)(2).

       {¶ 42} Pursuant to Crim.R. 36, "[c]lerical mistakes in judgments, orders, or other

parts of the record, and errors in the record arising from oversight or omission, may be

corrected by the court at any time." A trial court may issue a nunc pro tunc entry "to correct

clerical mistakes so that the sentencing entry accurately reflects what the court actually

decided." State v. Goodwin, 12th Dist. Butler No. CA2016-05-099, 2017-Ohio-2712, ¶ 45,

citing State ex rel. Womack v. Marsh, 128 Ohio St. 3d 303, 2011-Ohio-229, ¶ 13. We

therefore remand this case to the trial court for the limited purpose of issuing a nunc pro

tunc entry to correct the conviction entry and a nunc pro tunc entry to correct the sentencing

judgment entry to reflect the offense of improperly discharging a firearm into a habitation

                                             - 12 -
                                                                      Warren CA2018-03-022

for which appellant was convicted. Goodwin at ¶ 46.

       {¶ 43} We now address appellant's two issues for review. Appellant first argues that

his conviction for improperly discharging a firearm into a habitation is not supported by

sufficient evidence and is against the manifest weight of the evidence because the state

failed to prove he knowingly shot at Calhoun's house. Appellant asserts it was mere

happenstance that one of the stray shots fired at Foxx entered a home.

       {¶ 44} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). The relevant

inquiry in reviewing a claim of insufficient evidence is "whether, after viewing the evidence

in a light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt." State v. McKnight,

107 Ohio St. 3d 101, 2005-Ohio-6046, ¶ 70.

       {¶ 45} To determine whether a conviction is against the manifest weight of the

evidence, the reviewing court must look at the entire record, weigh the evidence and all

reasonable inferences, consider the credibility of the witnesses, and determine whether in

resolving the conflicts in the evidence, the trier of fact clearly lost its way and created such

a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Bradbury, 12th Dist. Butler No. CA2015-06-111, 2016-Ohio-5091, ¶ 17.

An appellate court will overturn a conviction due to the manifest weight of the evidence only

in extraordinary circumstances when the evidence presented at trial weighs heavily in favor

of acquittal. Id. at ¶ 18.

       {¶ 46} The culpable mental state for the offense of discharging a firearm into a

habitation is "knowingly." "A person acts knowingly, regardless of his purpose, when he is

aware that his conduct will probably cause a certain result or will probably be of a certain

nature.    A person has knowledge of circumstances when he is aware that such

                                             - 13 -
                                                                     Warren CA2018-03-022

circumstances probably exist." R.C. 2901.22(B). To act knowingly, a defendant merely has

to be aware that the result may occur. State v. Fultz, 12th Dist. Butler No. CA2015-06-103,

2016-Ohio-1486, ¶ 14.

       {¶ 47} After viewing the evidence in a light most favorable to the prosecution, we find

that appellant's conviction for improperly discharging a firearm into a habitation was

supported by sufficient evidence. Appellant fired an AK-47 at Foxx multiple times as they

were slowly driving down a residential street. Appellant was in the passenger seat, Foxx

was in the driver seat. The driver's window was down. An aerial view of the neighborhood

where the shooting took place shows that houses close to one another line the street on

both sides. Testimony at trial indicated that at least one of the nearby houses was only 14

feet away from the street. A reasonable trier of fact could conclude that appellant was

aware that discharging a powerful firearm multiple times from inside a vehicle in a residential

area would probably result in one of the bullets missing Foxx, exiting the truck through the

open driver's window, and hitting or entering a nearby house. See State v. Hillen, 5th Dist.

Fairfield No. 04 CA 65, 2005-Ohio-6193.

       {¶ 48} Appellant's conviction for improperly discharging a firearm into a habitation is

likewise not against the manifest weight of the evidence. We cannot say that the jury lost

its way and created a manifest miscarriage of justice such that the conviction must be

reversed and a new trial ordered. Bradbury, 2016-Ohio-5091 at ¶ 17.

       {¶ 49} Appellant further argues that the trial court erred in failing to merge his

conviction for improperly discharging a firearm into a habitation with his murder conviction

at sentencing because the offenses were allied offenses of similar import.

       {¶ 50} Pursuant to R.C. 2941.25, Ohio's allied-offenses statute, the imposition of

multiple punishments for the same criminal conduct is prohibited. State v. Conrad, 12th

Dist. Butler No. CA2018-01-016, 2018-Ohio-5291, ¶ 43. If any of the following occurs, the

                                             - 14 -
                                                                    Warren CA2018-03-022

defendant may be convicted and sentenced for multiple offenses: "(1) the offenses are

dissimilar in import or significance – in other words, each offense caused separate,

identifiable harm, (2) the offenses were committed separately, and (3) the offenses were

committed with separate animus or motivation." State v. Ruff, 143 Ohio St. 3d 114, 2015-

Ohio-995, ¶ 25. Two or more offenses of dissimilar import exist "when the defendant's

conduct constitutes offenses involving separate victims or if the harm that results from each

offense is separate and identifiable." Id. at ¶ 26.

       {¶ 51} "At its heart, the allied-offense analysis is dependent upon the facts of a case

because R.C. 2941.25 focuses on the defendant's conduct." Id. An appellate court applies

a de novo standard of review in reviewing a trial court's R.C. 2941.25 merger determination.

State v. Williams, 134 Ohio St. 3d 482, 2012-Ohio-5699, ¶ 28. "The defendant bears the

burden of establishing his entitlement to the protection provided by R.C. 2941.25 against

multiple punishments for a single criminal act." Conrad at ¶ 44.

       {¶ 52} Appellant argues the offenses are allied offenses of similar import and should

have been merged at sentencing because "[t]here was no separate intent or animus toward

[Calhoun] or the random house." In support of his argument, appellant cites State v.

Hodges, 1st Dist. Hamilton No. C-110630, 2013-Ohio-1195; and State v. Walton, 5th Dist.

Stark No. 2011 CA 00214, 2012-Ohio-2597.

       {¶ 53} In Hodges, the First Appellate District held that convictions for attempted

felonious assault and attempted improper discharge of a firearm at or into a habitation

should have been merged at sentencing because Hodges committed each offense with the

same conduct of quickly firing multiple shots toward the victim and an apartment building at

the same time. Hodges at ¶ 11. In Walton, the Fifth Appellate District held that because

the murder count was expressly based on the theory that the victim's death was the

proximate result of Walton's underlying unlawful act of firing a gun into a habitation, the

                                             - 15 -
                                                                     Warren CA2018-03-022

offenses were "inextricably part of the same conduct" and should have been merged at

sentencing. Walton at ¶ 56. However, "[b]oth of these cases are pre-Ruff. As such, neither

acknowledges that offenses involving multiple victims result in a separate animus.

Consequently, they are inapplicable, here." State v. Howard-Ross, 7th Dist. Mahoning No.

13 MA 0168, 2016-Ohio-1438, ¶ 17.

       {¶ 54} We find that the trial court did not err in not merging the offenses of murder

and improperly discharging a firearm into a habitation at sentencing. Appellant committed

the murder against Foxx while the offense of discharging a firearm into a habitation

identified Calhoun as the victim. The offenses involved separate victims, and each offense

caused a "separate, identifiable harm." Ruff, 2015-Ohio-995 at ¶ 25-26; State v. Dean, 146
Ohio St. 3d 106, 2015-Ohio-4347, ¶ 206. Accordingly, the offenses were of dissimilar

import. Ruff at ¶ 26.

       {¶ 55} Appellant's third assignment of error is affirmed in part and reversed in part,

and the matter is remanded to the trial court for the sole purpose of issuing a nunc pro tunc

conviction entry and a nunc pro tunc sentencing judgment entry to reflect the offense of

improperly discharging a firearm into a habitation for which appellant was convicted.

However, such an administrative correction does not necessitate a new sentencing hearing,

and the trial court's sentence in all other respects is affirmed. See State v. Chisenhall, 12th

Dist. Clermont Nos. CA2015-07-055 and CA2015-07-063, 2016-Ohio-999, ¶ 42.

       {¶ 56} Judgment affirmed in part, reversed in part, and the matter is remanded to the

trial court for the limited purpose of issuing a nunc pro tunc conviction entry and a nunc pro

tunc sentencing entry.


       S. POWELL, P.J., and PIPER, J., concur.




                                             - 16 -